Title: To Thomas Jefferson from Robert Smith, 18 August 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            Balto. Aug. 18. 1803
          
          Upon my return to Balt. last Evening I found your favor of the 8th. and hence it is that I have not had the honor of answering it sooner. 
          The two schooners equipped at this place have sailed some days since. The frigate Philadelphia left the Capes of Delaware on the 27h. of last month. The other frigate the Constitution, according to the information that has been conveyed to me, ought to have sailed about the 8h. Inst. The Brig Siren built at Philada will weigh anchor probably either this day or tomorrow. And I have reason to believe that the Brig Argus, built at Boston, will sail before this letter can reach you. It hence appears that we shall not have a vessel of any kind that can afford to Jerome Bonaparte the proposed passage. And this, independently of other considerations, will be a sufficient answer to the application in his behalf. I am, however, of opinion that, had we a vessel that could accomodate him, government ought not to grant him a passage in her. It being our disposition to observe sincerely the strictest neutrality, we ought not to do any act whatever respecting either of the belligerent powers, which we could not at the same time avow to the other and justify to all the world. By persuing such a straight course open at all times to the view of both nations, we will probably not have to encounter the suspicions of either. And although we ought to avail ourselves of every occasion to conciliate by friendly offices the good-will of both nations; yet these friendly Offices ought not to extend to any act partaking of the quality of military assistance. Consistently with our neutral character we cannot allow our public vessels to be employed in transporting from place to place the military stores or the military men of either Nation. To afford protection by our flag to such men as well as to such stores would be considered as affording military aid. And it would necessarily tend to bring us eventually into collision with the offended party. The gentleman in question is not a private citizen. Neither is he to be considered merely as the brother of the first Consul. He is a Captain in the French Navy, and, it is said, that, to avoid captivity, he has retreated with others to this Country. It being well known in the U States that he is here, the Brittish cannot but know it. And it is presumable that every exertion will be made to intercept him. To screen him then under such circumstances from their vigilance would in their view manifest a disposition unfriendly to them. It would by them be deemed a military assistance and, perhaps, of more moment than the transporting to France of cannon which had been removed from a French Island that was no longer tenable. Were we to undertake thus to transport one military person, what principle would ascertain the number beyond which we would not go? 
          The rooms, which Jerome Bonaparte has engaged here, have been furnished by him as if he intended remaining here some time. This however may be nothing but a cloak. 
          From present appearances this war will be of the most vindictive & bloody kind. The takeing of Bremen & Hamburg is a great revolution in the Commercial world. And it is evidently the Object of Bonaparte to preclude Great Britain from all beneficial Commercial intercourse with Europe. Such a system will force Great Brittain to observe a Correct conduct towards us. It will be their interest to favor us by all the means in their power. And it is to be hoped that the first Consul will not think of extending to this Country his schemes of Coercion, and will allow us to enjoy in peace all the advantages of our Neutral character. 
          Be pleased to accept assurances of the respect & Esteem with which I am, Sir, Your Obed. Servt.
          
            
              Rt Smith
            
          
        